Exhibit Investor Contact: Press Contact: Frank Gordon Brian Beades 212.810.5858 212.810.5596 BlackRock Kelso Capital Corporation Announces Correction of Payment Date for Second Quarter Dividend of $0.16 per Share New York, New York, May 7, 2009 – In a release issued earlier today by BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (the “Company”), the payment date for the Company’s second quarter dividend of $0.16 per share was inadvertently stated as July 3, 2009, a bank holiday.The correct and actual payment date will be July 2, 2009.The record date is June 19, 2009, as previously stated. #
